Affirmed and Opinion Filed June 4, 2013




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00530-CR

                             SUGAR RAY FRANKLIN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-55114-T

                                           OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice Francis
       Sugar Ray Franklin appeals his conviction for aggravated assault with a deadly weapon.

After finding appellant guilty and making an affirmative finding on use or exhibition of a deadly

weapon, the trial court assessed punishment, enhanced by a prior conviction, at five years in

prison. In a single issue, appellant claims the evidence is insufficient to support the trial court’s

order that appellant pay $244 in court costs. We affirm.

       In his sole issue, appellant claims we should reform the trial court’s judgment to delete

the requirement that he pay court costs because the clerk’s record does not contain a bill of costs.

Following submission of this case, we ordered the Dallas County District Clerk to prepare and

file a supplemental clerk’s record containing a detailed itemization of the costs and fees assessed

in this case along with an explanation of any abbreviations used to define the costs and fees. See
TEX. CODE CRIM. PROC. ANN. arts. 103.001, .006 (West 2006). The Dallas County District Clerk

has complied with our order by filing a signed and certified supplemental clerk’s record

containing the itemization of the costs assessed in this case. Because the record now contains a

bill of costs supporting the assessment of costs in the judgment, we conclude appellant’s sole

issue lacks merit.

       We affirm the trial court’s judgment.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
120530F.P05                                        JUSTICE




Publish
TEX. R. APP. P. 47




                                               2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

SUGAR RAY FRANKLIN, Appellant                     On Appeal from the 283rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00530-CR        V.                      Trial Court Cause No. F11-55114-T.
                                                  Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                      Justices O'Neill and Fillmore participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 4, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                              3